                                                                                    July 12, 2021


VIA ECF
The Honorable Naomi Reice Buchwald                         Application granted.
U.S. District Judge
U.S. District Court for the Southern
District Court of New York
500 Pearl Street
New York, New York 10007                                   Dated: New York, New York
                                                                  July 14, 2021
               Re: United States v. Mark Varacchi
                     No. 17-cr-00076 (NRB)


       Dear Judge Buchwald:

        On behalf of Defendant Mark Varacchi, we respectfully request that he be permitted to
drive with his two sons to Minnesota for camp from July 22, 2021 through August 1, 2021. He
will provide specific lodging accommodations to Pretrial Services. His pretrial services officer
has no objection. The government, through AUSA Elisha Kobre, also consents to our request.

       Thank you in advance.



                                                    Respectfully submitted,

                                                    /s/ Rodney Villazor

                                                    Rodney Villazor
                                                    Smith Villazor, LLP
